UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 00-60368


         RED FOX COMPANIES OF NEW IBERIA; LOUISIANA WORKERS’
                       COMPENSATION CORPORATION,

                                                       Petitioners,

                                versus

          RONALD P. FONTNETTE; DIRECTOR, OFFICE OF WORKER’S
           COMPENSATION PROGRAMS, U.S. DEPARTMENT OF LABOR,

                                                       Respondents.


                   On Petition for Review from the
                         Benefits Review Board
                               (99-0726)

                             May 14, 2001

Before POLITZ and BARKSDALE, Circuit Judges, and FALLON,1 District

Judge.

PER CURIAM:2

     Having considered the briefs, pertinent parts of the record,

and the arguments of counsel, and essentially for the reasons

stated by the Benefits Review Board, the petition for review is

                                                         DENIED.




     1
      District Judge of the Eastern District of Louisiana, sitting
by designation.
     2
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.